EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the registration statements on FormS-8 (Nos. 333-27453 and 333-41170) of Spatializer Audio Laboratories, Inc. of our report datedFebruary 26, 2013, related to the balance sheets of Spatializer Audio Laboratories, Inc as of December31, 2012 and 2011 and the related statements of operations, stockholders’ equity (deficit), and cash flows for the years then ended, which report appears in the annual report on Form 10-K of Spatializer Audio Laboratories, Inc. for the year ended December31, 2012. /s/ RAMIREZ JIMENEZ INTERNATIONAL CPAs Irvine, California February 26, 2013
